Exhibit 10.2




AGREEMENT TO AMEND EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”), made and entered into on the 22nd day of
August, 2007, to be effective August 16, 2007, by and between ALLIANCE ONE
INTERNATIONAL, INC., a Virginia Corporation (the “Company”), and BRIAN J. HARKER
(the “Executive”).

R E C I T A L S

WHEREAS, the Company and Executive entered into an Employment Agreement on or
about November 7, 2004 (the “Employment Agreement”), and the Company and
Executive now wish to amend the Employment Agreement to confirm the date of
retirement of the Executive, to confirm the amount of certain post-termination
benefits to which the Executive is entitled, and to bring the Employment
Agreement into compliance with Section 409A of the Internal Revenue Code of
1986, as amended (“Code”);

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:

1.

Section 3.1 of the Employment Agreement is amended to read as follows:

“3.1

Term of Employment.  The term of the Executive’s employment (the ‘Term’) under
this Agreement shall commence as of the Effective Date and shall continue until
Executive’s retirement from employment with the Company on August 16, 2007 (the
‘Termination Date’).”

2.

Sections 3.2, 3.3, 3.4 and 3.5 of the Employment Agreement are hereby deleted.

3.

Section 3.6 of the Employment Agreement is amended to read as follows:

“3.6

Rights of Executive Upon Termination of Employment.  Following the Termination
Date, the rights of Executive shall be as provided in Articles 4, 5, 6, 9, 10,
12, 13, 14, 15, 16, 18, 24 and 26.”

4.

Section 4.2 of the Employment Agreement is amended by adding the following at
the end of the section:

“All bonuses due under Section 4.2 have been paid.”

5.

Section 4.3 of the Employment Agreement is amended by adding the following at
the end of the section:

“All bonuses due under Section 4.3 have been paid.”

6.

Section 4.4 of the Employment Agreement is amended to read as follows:

“4.4

Long-Term Incentive Plans.  During the period beginning on the Effective Date
and ending March 31, 2007, the Executive shall be eligible to receive awards
under the Company’s long-term incentive plans as determined by the Committee in
its discretion; provided, however, that the Executive’s level of participation
in such plans shall be consistent with the Executive’s level of participation in
such plans (or any predecessor plans) prior to the Effective Date.  At the close
of business on the Termination Date:

“(i)  Executive’s interests in shares of restricted stock and deferred stock
identified on Exhibit I attached hereto and incorporated by reference shall
become fully vested and nonforfeitable effective as of the Termination Date, and
the shares of restricted stock subject to any such restricted stock awards shall
become fully transferable and no longer subject to any restrictions of any kind;

“(ii)  Executive’s incentive stock options identified on Exhibit I attached
hereto and incorporated herein by reference shall (1) become immediately vested
and exercisable effective as of the Termination Date, and (2) remain exercisable
until the earlier of August 16, 2009, or the expiration date specified in the
option award agreement (determined without regard to whether Executive’s
termination of employment would have resulted in a shorter exercise period
following such termination of employment).  Executive acknowledges that such
options will cease to qualify as incentive stock options (under Code Section
422) as of the Termination Date;

“(iii)  Executive’s nonqualified stock options identified on Exhibit I attached
hereto and incorporated herein by reference shall (1) become immediately vested
and exercisable effective as of the Termination Date, and (2) remain exercisable
until the earlier of August 16, 2009, or the expiration date specified in the
option award agreement (determined without regard to whether Executive’s
termination of employment would have resulted in a shorter exercise period
following such termination of employment); and

“(iv)  Executive’s stock options listed on Exhibit II shall be cancelled as of
the close of business on the Termination Date.”

7.

The following clauses, which occur twice in Article 5, are hereby deleted: “and
any Compensation Continuance Period (as defined in Article 12)”.

8.

Article 5 of the Employment Agreement is amended by adding the following at the
end of the Article:

“The expenses eligible for reimbursement under this Article 5 in any calendar
year shall not affect any expenses eligible for reimbursement or in-kind
benefits to be provided in any other calendar year.  Executive’s rights under
this Article 5 are not subject to liquidation or exchange for any other
benefit.”

9.

Section 6.1 of the Employment Agreement is amended to read as follows:

“6.1

Special Early Retirement Benefit.  The Company shall pay Executive a monthly
early retirement benefit as follows:

“(i) The Company shall pay Executive the amount of Two Hundred Forty-Three
Thousand One Hundred and Forty-Four Dollars ($243,144) on February 16, 2008, or
within ten (10) business days thereafter; and

“(ii) The Company shall pay Executive the amount of Forty Thousand One Hundred
and Four Dollars ($40,104) on the 20th day of each month, or within ten (10)
business days thereafter, starting on March 16, 2008, and ending on March 16,
2015.

“If Executive shall die before receiving all payments provided in this Section
6.1, all remaining payments shall be made to Executive’s beneficiary (as
provided in Article 16) in the same form and at the same time as provided in
sub-clauses (i) and (ii) above. The monthly early retirement benefit provided
under this Section 6.1 shall not reduce the amount of the benefit payable to the
Executive under Section 6.3.”

10.

Section 6.2 of the Employment Agreement is amended to read as follows:

“6.2

Special Health Care Benefit. In addition to the other benefits provided for in
this Agreement, the Executive shall be entitled to the special health care
benefits described in this Section 6.2.

“(i)

Executive shall be entitled to participate (treating the Executive as an “active
employee” of the Company for this purpose) in the Company’s Medical Plan for
Salaried Employees, as the same may be amended from time to time (the ‘Company
Medical Plan’) during the period commencing on September 1, 2007 and ending on
the last day of the calendar month in which the Executive attains age 65 (i.e.,
April 30, 2015).  In addition, during the period commencing on September 1, 2007
and ending on the last day of the calendar month in which the Executive’s spouse
attains age 65 (i.e., March 31, 2014), the Executive’s spouse shall be entitled
to participate in the Company Medical Plan.  The coverage required to be
provided to the Executive and his spouse pursuant to this Section 6.2 shall be
referred to herein as the ‘Continuation Coverage’ and the period during which
the Continuation Coverage is provided shall be referred to herein as the
‘Medical Plan Coverage Period.’  The Company, consistent with sound business
practices, shall use its best efforts to provide the Executive and his spouse
with the Continuation Coverage under the Company Medical Plan during the Medical
Plan Coverage Period, including, if necessary, amending the applicable
provisions of the Company Medical Plan and negotiating the addition of any
necessary riders to any group health insurance contract.  During the Medical
Plan Coverage Period, the Executive shall pay the entire premium required for
the Continuation Coverage under the Company Medical Plan.  The premium required
for the Continuation Coverage shall be equal to the premium required by the
continuation of coverage requirements of Section 4980B of the Code and Part 6 of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(‘COBRA’) for such Continuation Coverage (the ‘COBRA Rate’).  Notwithstanding
the foregoing, for any period of Continuation Coverage after the COBRA Period
(as defined below), as determined by the Company, the premium required for the
Continuation Coverage in such period shall be the greater of the COBRA Rate or
the actuarially determined cost of the Continuation Coverage as determined by an
actuary selected by the Company.

“(ii)

If at any time during the Medical Plan Coverage Period the Company is unable for
whatever reason to provide the Executive and/or his spouse with the Continuation
Coverage under the Company Medical Plan, the Company, consistent with sound
business practices, shall use its best efforts to secure for the Executive
and/or his spouse coverage under an individual policy of health insurance
providing coverage for the Executive and/or his spouse which is substantially
identical to the Continuation Coverage to be provided under the Company Medical
Plan (the ‘Individual Medical Policy’).  In such event, the Executive shall pay
the entire premium charged for coverage of the Executive and/or his spouse under
the Individual Medical Policy.

“(iii)

On or prior to attainment of age 65, the Executive and his spouse shall each
enroll in Medicare Parts A, B and D and each shall obtain a Medicare
supplemental policy (the ‘Medicare Supplemental Policy’) to become effective no
later than the end of the Medical Plan Coverage Period.  The Executive and his
spouse shall at all times pay the premiums charged for Medicare Parts A, B and D
coverage and shall pay the premiums charged for the Medicare Supplemental
Policy.  The Company shall reimburse the Executive and his spouse for the
premiums paid by the Executive and his spouse for Medicare Part D and for the
Medicare Supplemental Policy.  Such reimbursement shall be made on a monthly
basis within ten (10) business days after the Executive or his spouse submits a
written request for reimbursement accompanied by sufficient evidence
demonstrating that the premiums subject to reimbursement were incurred.

“(iv)

But for the requirements of this Section 6.2, coverage for Executive and his
spouse under the Company Medical Plan would end on August 31, 2007, and the
Company and Executive agree that this will be considered the date of the COBRA
qualifying event resulting from Executive’s retirement on the Termination Date
(the ‘Qualifying Event’).  The Continuation Coverage provided to the Executive
and his spouse pursuant to paragraph (i) of this Section 6.2 is intended to
satisfy the continuation of coverage requirements of COBRA as such requirements
apply to Executive and his spouse on account of the Qualifying Event.  Executive
and his spouse shall complete such COBRA election materials as the Company may
require in order to make the Continuation Coverage available.  Notwithstanding
any contrary provision of this Section 6.2, the respective periods of
Continuation Coverage for Executive and his spouse shall not expire prior to the
end of the applicable period of continuation coverage to which the Executive
and/or his spouse would be entitled under COBRA (the ‘COBRA Period’).  The
Executive and/or his spouse shall be responsible for paying the full amount of
the premium charged for such Continuation Coverage during the COBRA Period in
accordance with paragraph (i) of this Section 6.2. Notwithstanding the foregoing
provisions of this Section 6.2, in the event that the Continuation Coverage for
whatever reason does not satisfy the continuation of coverage requirements of
COBRA, the Executive and/or his spouse shall be entitled to elect COBRA
continuation coverage in lieu of the Continuation Coverage described in this
Section 6.2.  In such event, the Executive and/or his spouse shall be
responsible for paying the full amount of the premium charged for such COBRA
continuation coverage under the Company Medical Plan at the COBRA Rate.

“(v)

During the period commencing on September, 1 2007 and ending on April 30, 2015,
the Company shall pay to Executive a monthly special benefit as determined
pursuant to the provisions of this paragraph (the ‘Special Benefit’).  The
amount of the monthly Special Benefit shall be equal to the amount of the
monthly premium actually paid by the Executive and/or his spouse for the
Continuation Coverage for the Executive and his spouse required by this Section
6.2 less the amount of the monthly contribution or premium charged an active
full-time salaried employee participating in the Company Medical Plan for
coverage of such active full-time salaried employee and his spouse.  The Special
Benefit shall be payable on the 20th day of each calendar month, or within ten
(10) business days thereafter, commencing September 20, 2007.  In the event the
Executive shall die prior to March 31, 2014 and at the time of his death his
spouse is still covered under the Company Medical Plan pursuant to this Section
6.2, the Special Benefit payment shall be made to his spouse; provided, however,
in no event will a Special Benefit payment be made to the spouse after March 31,
2014.  In such event, the amount of the monthly Special Benefit payable to the
Executive’s spouse shall be equal to the amount of the monthly premium actually
paid by the spouse for the Continuation Coverage for the spouse required by this
Section 6.2 less the amount of the monthly premium charged an active full-time
salaried employee participating in the Company Medical Plan for employee-only
coverage.  Expenses eligible for reimbursement under this Section 6.2 in a
calendar year shall not affect any expenses eligible for reimbursement or
in-kind benefits to be provided in any other calendar year.  Executive’s rights
under this Section 6.2 are not subject to liquidation or exchange for any other
benefit.

“(vi)

In addition to the Special Benefit described in paragraph (v), the Company shall
pay to the Executive a payment equal to the amount necessary to pay the federal
and state income taxes imposed upon the Executive as a result of the receipt of
the Special Benefit payments (i.e., a gross-up payment).  Each gross-up payment
shall be determined pursuant to the following formula and expressing the Tax
Rate as a decimal.








Gross-up Amount

=

Special Benefit

Amount

X

(1 +

(

Tax Rate

X

(

1

)))

Less

Special

Benefit Amount

1-Tax Rate




“The “Tax Rate” shall be equal to (A) the highest marginal income tax rate in
effect under Code Section 1(a) (or any successor provision) in the calendar year
in which the gross-up payment is made (the “Federal Rate”), plus (B) the highest
marginal rate of income tax for individuals in the state in which Executive is
domiciled in the calendar year in which the gross-up payment is paid (the “State
Rate”), minus (C) the Federal Rate times the State Rate.  The gross-up payment
for the period commencing on September 1, 2007 and ending on December 31, 2007,
shall be paid in a lump sum on February 16, 2008, or within ten (10) business
days thereafter.  The gross-up payment for each calendar year thereafter,
commencing with the 2008 calendar year, shall be paid to the Executive in a
single lump sum payment on or prior to December 31 of each such calendar year
during which the Special Benefit is paid to the Executive.  Notwithstanding the
foregoing, in no event shall a gross-up payment be made to the Executive with
respect to any Special Benefit payments that are not includible in the income of
the Executive for federal and state income tax purposes.

“(vii)

Executive and/or his spouse shall pay for the Continuation Coverage on a monthly
basis.  The premium or contribution due for Continuation Coverage under the
Company Medical Plan in any month shall be due on the last day of the
immediately preceding month, provided that any payment received by the Company
within twenty (20) days of the due date shall be deemed timely.  If Executive
and/or his spouse fails to pay any premium or contribution when due as provided
in this paragraph, the Company’s obligation to provide Continuation Coverage
under this Section 6.2 shall immediately expire.  If Executive and/or his spouse
fail to pay the premium within twenty (20) days of the due date as described in
the prior sentence, the Company will provide Executive and his spouse with
written notice of the failure to make such premium payment.  The written notice
shall be furnished to Executive and his spouse in the manner provided in Article
29.  Executive and spouse shall have ten (10) days after the Company provides
such notice within which to make the applicable premium payment and any such
payment received by the Company within this ten (10) day period shall be
considered timely.  Executive hereby authorizes the Company to withhold from any
monthly payment then due to Executive under this Agreement or otherwise the
premiums or contributions required and then due under this Section 6.2 to pay
for Continuation Coverage for Executive and/or his spouse.”

11.

Section 6.3 of the Employment Agreement is amended to read as follows:

“6.3

Special Supplemental Retirement Benefit. The Company shall pay Executive a
monthly supplemental retirement benefit in the amount of Thirty-Six Thousand
Seven Hundred and Seven Dollars ($36,707) on the 20th day of each month, or
within ten (10) business days thereafter, commencing on April 20, 2015 and
ending in the month of his death.  If Executive’s current spouse survives him,
she will receive monthly payments of Eighteen Thousand Three Hundred and
Fifty-Four Dollars ($18,354) on the 20th day of each month, or within ten (10)
business days thereafter, commencing in the month following Executive’s death
and ending in the month of her death.  Executive and his spouse are not entitled
to benefits under the Alliance One International, Inc. Supplemental Executive
Retirement Plan.”

12.

Articles 7 and 8 of the Employment Agreement are deleted.

13.

Article 9 of the Employment Agreement is amended to read as follows:

“If Executive dies prior to receiving any or all of the payments, monthly
installments or benefits to which he is due under Articles 4, 5 or 12 or under
Section 6.1 hereunder, then such remaining payments, monthly installments or
benefits shall be payable to his designated beneficiary (as determined pursuant
to ARTICLE 16). So long as any of Executive’s stock options remain outstanding
pursuant to Section 4.4 following Executive’s death, such options may be
exercised by Executive’s estate and any heirs or devisees thereof.”

14.

Article 10 of the Employment Agreement is amended by adding the following at the
end of the Article:

“However, Executive is not entitled to and will not receive a benefit under the
Company’s Severance Plan.”

 

15.

Article 11 of the Employment Agreement is amended by adding the following at the
end of the Article:

“Executive shall not be entitled to payment for unused vacation, sick leave or
paid time off as of the Termination Date.”

16.

Section 12.2 of the Employment Agreement is deleted.

17.

Section 13.1 of the Employment Agreement is amended by striking the last period
and adding the following:

“, provided that such expenses are incurred by Executive during his lifetime.
 The expenses eligible for reimbursement under this Section 13.1 in any calendar
year shall not affect any expenses eligible for reimbursement or in-kind
benefits to be provided in any other calendar year.  Executive’s rights under
this Section 13.1 are not subject to liquidation or exchange for any other
benefit.”

18.

Article 15 of the Employment Agreement is amended by striking the last period
and adding the following:

“, but in any event no later than the end of the calendar year following the
calendar year in which the expense was incurred.  The expenses eligible for
reimbursement under this paragraph in any calendar year shall not affect any
expenses eligible for reimbursement or in-kind benefits to be provided in any
other calendar year.  Executive’s rights under this Article 15 are not subject
to liquidation or exchange for any other benefit.

“On or before December 31, 2007, the Company shall pay directly on Executive’s
behalf the reasonable attorneys’ fees and related expenses incurred by Executive
during 2007 in connection with review and negotiation of amendments to this
Agreement.  The attorneys’ fees and expenses eligible for reimbursement under
this paragraph shall not affect any expenses eligible for reimbursement or
in-kind benefits to be provided in any other year.”  

19.

Section 24.1 of the Employment Agreement is amended to read as follows:

“24.1

Governing Law.  The parties intend that this Agreement and the performance
hereunder and all proceedings hereunder shall be construed in accordance with
and under and pursuant to the laws of the State of North Carolina and that in
any proceeding that may be brought arising out of, in connection with, or by
reason of this Agreement, the laws of the State of North Carolina shall be
applicable and shall govern to the exclusion of the laws of any other forum.”

20.

Article 29 of the Employment Agreement is amended to read as follows:

“All notices, requests and other communications to any party under this
Agreement shall be in writing (including telefacsimile transmission or similar
writing) and shall be given to such party at its address or telefacsimile number
set forth below or such other address or telefacsimile number as such party may
hereafter specify for the purpose by notice to the other party:

(a)  If to the Executive:

Brian J. Harker

2801-103 Glenwood Gardens Lane

Raleigh, NC  27608-1237

 

 

(b)  If to the Company:

Alliance One International, Inc.

8001 Aerial Center Parkway

P.O. Box 2009

Morrisville, North Carolina   27560

Fax Number: (919) 379-4132

 

Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this ARTICLE 29.“

1.

A new Article 34 is added to the Employment Agreement as follows:

“To the extent applicable, the parties hereto intend that this Agreement comply
with Section 409A of the Code and all guidance or regulations thereunder
(“Section 409A”).  The parties hereby agree that this Agreement shall at all
times be construed in a manner to comply with Section 409A and that should any
provision be found not in compliance with Section 409A, the parties are hereby
contractually obligated to execute any and all amendments to this Agreement
deemed necessary and required by legal counsel for the Company to achieve
compliance with Section 409A.  By execution and delivery of this Agreement, the
Executive irrevocably waives any objections he may have to the amendments
required by Section 409A.  In the event amendments are required to be made to
this Agreement to comply with Section 409A, the Company shall use its
commercially reasonable best efforts to provide the Executive with substantially
the same benefits and payments he would have been entitled to pursuant to this
Agreement had Section 409A not applied, but in a manner that is compliant with
Section 409A.  The manner in which the immediately preceding sentence shall be
implemented shall be the subject of good faith negotiations of the parties.  The
parties also agree that in no event shall any payment required to be made
pursuant to this Agreement that is considered deferred compensation within the
meaning of Section 409A be accelerated in violation of Section 409A.  The
parties further agree that any payments of deferred compensation that are made
as a result of a separation from service cannot commence under Section 409A
until the lapse of six (6) months after a separation from service (or death of
the Executive, if earlier), to the extent that Executive is determined to be a
“specified employee” (as that term is defined in Section 409A) and a six-month
delay is required under Section 409A.”

*




*




*




*




*




*




*




*




*





IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

EXECUTIVE

(SEAL)

Brian J. Harker

WITNESS:




ALLIANCE ONE INTERNATIONAL, INC.

By:

Name:

Title:

Attest:




Secretary/Asst. Secretary





Exhibit I

Schedule of Equity Awards That Will Remain Outstanding After August 16, 2007




Original Award Date

Award Type

Number of Alliance One Shares Subject to Award

Exercise Price (if applicable)

Expiration Date (if applicable)

 

 

 

 

 

11/10/04

Incentive Stock Option**

15,503

$6.45

8/31/2009

11/10/04

Nonqualified Option

54,497

$6.45

8/31/2009

11/10/04

Restricted Stock

70,000

n/a

n/a

8/25/05

Restricted Stock

70,000

n/a

n/a

8/30/05

Incentive Stock Option**

35,001

$3.96

8/31/2009

8/30/05

Nonqualified Option

34,999

$3.96

8/31/2009

8/17/06

Restricted Stock

70,000

n/a

n/a

8/17/06

Nonqualified Option

36,918

$3.94

8/31/2009

8/17/06

Incentive Stock Option**

33,082

$3.94

8/31/2009








Exhibit II

Cancelled Stock Options*




Original Award Date

Award Type

Number of Alliance One Shares Subject to Award

Exercise Price (if applicable)

Cancellation Date

8/21/97

Nonqualified Option

13,519

$22.3125

8/16/2007

8/21/97

Incentive Stock Option

4,480

$22.3125

8/16/2007

8/21/97

Nonqualified Option

1

$22.3125

8/16/2007

8/27/98

Incentive Stock Option

10,810

$9.25

8/16/2007

8/27/98

Nonqualified Option

9,190

$9.25

8/16/2007















